United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF HEALTH & HUMAN
)
SERVICES, NATIONAL INSTITUTES OF
)
HEALTH, Bethesda, MD, Employer
)
___________________________________________ )
A.Y., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1736
Issued: April 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 9, 2012 appellant filed a timely appeal from the July 9, 2012 Office of
Workers’ Compensation Programs’ (OWCP) decision which denied his claim for hearing loss.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that his hearing
loss is causally related to his occupational exposure to noise.
FACTUAL HISTORY
On February 28, 2012 appellant, then a 62-year-old maintenance mechanic, filed an
occupational disease claim alleging that his hearing loss was caused by factors of his federal
1

5 U.S.C. § 8101 et seq.

employment. He indicated that he became aware of the disease or illness on March 5, 2010 and
realized that it was caused or aggravated by his employment on April 12, 2010. Appellant did
not stop work.
In an undated statement accompanying his claim, appellant indicated that he was a
maintenance mechanic for the employing establishment since April 27, 2008. He stated that he
was exposed to noise amounting to eight hours of exposure per day. Appellant advised that he
used earplugs, did not have previous problems with his hearing, did not have hobbies with
exposure to loud noise and he realized that he had a decline in hearing related to his job after his
annual hearing examination on March 18, 2010.
Certain medical records accompanied the claim. They included a March 2, 2012 report
from Dr. Robert Trimble, an internist, who stated that appellant was exposed to loud noise at
work. Dr. Trimble diagnosed unspecified hearing loss and tinnitus and referred appellant to an
otolaryngologist. Also provided were audiograms dated March 5 and 6, 2012 from Janice
Nelson-Drake, an audiologist, and a report from Dr. Leslie A. Nurse, a Board-certified
otolaryngologist, who determined that appellant had moderate sensorineural loss in the right ear
in the high frequencies (6 kilowatts (k) to 8k Hertz (Hz)) and his hearing was borderline normal
for speech and for tones from 250 to 4,000 Hz. Dr. Nurse further noted that word recognition
was 92 percent at 50 decibels (dB) hearing loss. For the left ear, the audiologist determined that
appellant had borderline normal hearing for speech and tones except for a moderate “notched”
(sensorineural) loss at 4k Hz. She further noted that word recognition was 92 percent at 50 dBk
hearing loss and diagnosed bilateral high frequency hearing loss, left tinnitus. In a March 6,
2012 report, Dr. Nurse noted that the history of workplace noise exposure and diagnosed
bilateral high frequency hearing loss and left tinnitus. OWCP also received treatment notes and
an otoscopic examination from March 18, 2010 from Dr. Mary E. Gorman, a Board-certified
otolaryngologist, who noted that he was seen for left-sided tinnitus and diagnosed sensorineural
hearing loss, asymmetric.
By letters dated March 12, 2012, OWCP requested factual information from appellant
and the employing establishment. The employing establishment was asked to provide
employment records as well as a copy of all medical examinations pertaining to hearing or ear
problems, including preemployment examination and all audiograms.
On March 22, 2012 appellant submitted responses which included that the average
number of hours of noise exposure was six hours a day. He described his prior employment and
noise exposure.
In a March 29, 2012 letter, Mallory Crane, a compensation specialist with the employing
establishment, noted that appellant’s supervisor did not have any additional information
pertaining to appellant’s claim. The employing establishment also provided noise surveys dated
January 23, March 9 and 15, 2012. A March 15, 2012 noise level survey indicated that the
elevated noise levels in mechanical rooms B2A42 and the Penthouse exceeded 85 dB in select
locations and were high enough to cause noise-induced hearing loss if exposed to the source for
an extended period of time. It further noted that the elevated dB noise levels within the basement
mechanical room B2A83 were below 85 dB but above 80 dB. The employing establishment
indicated that hearing protection was required in locations where the noise levels exceeded

2

85 dB. In areas below 85 dB, hearing protection was not required, but recommended. Diagrams
of the work areas were enclosed.
On April 16, 2012 OWCP referred appellant to Dr. Stephen Bane, a Board-certified
otolaryngologist, for a second opinion. In a May 2, 2012 report, Dr. Bane described appellant’s
history and examined appellant. He stated that there was mention of an audiogram in a note
from April 15, 2010 but the actual audiogram was not available. Dr. Bane explained that there
was an audiogram from March 18, 2010 which was consistent with the current audiogram. He
noted that appellant began his employment in 2008 but there was no audiogram from the
beginning of his employment. Dr. Bane noted that appellant did not have a sensorineural loss in
excess of what would normally be predicated on the basis of presbycusis. He explained that
appellant worked in a loud noise environment but his hearing was not consistent with noise
exposure. Dr. Bane determined that appellant had a normal examination and diagnosed
sensorineural hearing loss consistent with age. He explained that appellant had moderate loss at
4,000 Hz on the left consistent with presbycusis loss rather than noise exposure. Dr. Bane
advised that the frequencies above 4,000 Hz were intact, which argued against noise exposure
hearing loss. He recommended hearing protection and yearly audiograms. In a May 2, 2012
report, Dr. Bane indicated that the audiometer was calibrated on February 7, 2012. A May 2,
2012 audiogram taken on behalf of him reflected that testing at 500, 1,000, 2,000 and 3,000 Hz
showed the following dB losses: 15, 35, 25 and 20 in the right ear and 15, 30, 30 and 25 in the
left ear.
By decision dated July 9, 2012, OWCP denied appellant’s claim on the grounds that the
medical evidence was insufficient to show that his hearing loss was causally related to noise
exposure at his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

3

condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
The Board finds that the case is not in posture for decision.
After appellant filed an occupational disease claim for bilateral hearing impairment,
OWCP requested additional information from the employing establishment in a March 12, 2012
letter, specifically audiograms and other pertinent medical records. While the employing
establishment responded with noise surveys, it did not provide any audiograms.
Additionally, in his May 2, 2012 report, Dr. Bane, the second opinion physician, noted
viewing audiograms. He indicated that there was a note about an April 15, 2010 audiogram, but
no audiogram. Dr. Bane advised that the March 18, 2010 audiogram was consistent with his
current audiogram. He opined that there was no audiogram for the beginning of appellant’s
employment in 2008. The Board finds that, as a result, the second opinion examiner, Dr. Bane,
based his conclusions on a limited medical file. An employer’s reluctance or refusal to submit
requested evidence relating to an employee’s hearing loss claim should not be an impediment to
a successful prosecution of the claim.5 In the present case, the type of information being sought,
namely employing establishment audiograms, is normally within the custody of said
establishment and not readily available to appellant, who should not be penalized for the
employing establishment’s failure to submit such information.6
The need for this evidence is important in view of the differing opinions of Dr. Bane, the
second opinion physician, and Dr. Nurse, the treating physician, that examined appellant or
reviewed his records. As noted, appellant’s physicians, Dr. Nurse and Dr. Gorman opined that
appellant had bilateral sensorineural hearing loss and tinnitus. Dr. Bane determined that the
hearing loss was consistent with age. As noted, the physicians did not have any earlier
audiograms to help them document the type of hearing loss changes that appellant may have
experienced during the period of his employment.
It is well established that proceedings under FECA are not adversarial in nature and
OWCP is not a disinterested arbiter. While an employee has the burden to establish entitlement
4

Id.

5

See J.K., Docket No. 03-1830 (issued October 1, 2003).

6

See id.

4

to compensation, OWCP shares responsibility in the development of the evidence and has the
obligation to see that justice is done.7 On remand it should again request audiograms and any
pertinent information regarding appellant’s occupational noise exposure from the employing
establishment. OWCP should obtain any audiograms the employing establishment might have
for appellant, including any audiogram from the commencement of his employment in 2008 as
well as any April 15, 2010 audiogram consistent with that referenced by Dr. Bane. Upon receipt
of such information, it should prepare a statement of accepted facts and develop the medical
evidence by referring him to an appropriate Board-certified otolaryngologist for appropriate
testing and a rationalized medical opinion regarding whether he sustained a hearing impairment
causally related to occupational noise exposure. After conducting such further development as it
may find necessary, OWCP shall issue an appropriate merit decision.
On appeal, appellant contends that he did not have hearing loss or tinnitus problems in his
family history or before he started working for the employing establishment. However, in light
of the Board’s disposition, it is premature to address these arguments at this time.
CONCLUSION
The Board finds that this case is not in posture for decision and must be remanded for
further development of the record.

7

William J. Cantrell, 34 ECAB 1233 (1983); E.J., Docket No. 09-1481 (issued February 19, 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2012 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further action consistent with this decision
of the Board.
Issued: April 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

